U.S. Department of Justice
Federal Bureau of Prisons
CHANGE NOTICE
OPI:
RSD/RSB
NUMBER: 5360.09, CN-1
DATE:
June 12, 2015

Religious Beliefs and Practices
/s/
Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons

This Change Notice (CN) implements the following change to Program Statement 5360.09,
Religious Beliefs and Practices, dated December 31, 2004. This CN removes a requirement
regarding ceremonial clothing for Islamic inmates. The deleted text is struck through, with a
highlight; the change is also inserted into the policy (Section 14.b.(4)).
(4) Ceremonial Clothing. At the Warden’s discretion, the
following articles of personal religious clothing may be worn
for services in the Chapel, but not on the compound, housing
units or visiting room:
Jewish

kittel

Muslim

kurta shirt

Native American

ribbon shirt

Wicca

tabbared

a white prayer robe worn
during some holiday
services.
a knee-length shirt worn
during the weekly Jumah
service.
a multi-colored shirt
worn during the Pow Wow.
a hoodless poncho or
cape, earth brown color,
worn during services.

For Muslims, the shalwar (baggy pants) are not authorized.
A jalabiyya (full-length robe) is not authorized. The kittel and
kurta shirts are authorized for men only. The ribbon shirt and
tabbared may be authorized for both men and women. Islamic
inmates may not hem or wear their pants above the ankle.

U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

CPD/RSB
P5360.09
12/31/2004
Religious Beliefs and
Practices

1. [PURPOSE AND SCOPE §548.10.(a) The Bureau of Prisons
provides inmates of all faith groups with reasonable and
equitable opportunities to pursue religious beliefs and
practices, within the constraints of budgetary limitations and
consistent with the security and orderly running of the
institution and the Bureau of Prisons.]
2.
#
#
#
#
#

#

#
#
#

#

SUMMARY OF CHANGES
The use and type of religious headwear and religious
garments are delineated;
Due dates for the annual report have been changed;
Some of the implementing text has been moved under
appropriate rules language sections;
The religious diet accommodation for the certified food
component has been modified;
The credentials required for religious contracts and
volunteers have been clarified. The required forms have
been developed;
Any religious group whose doctrine, rituals or practices
espouse domestic and/or foreign terrorism, or advocates any
type of violence will not be authorized to meet;
Staff supervision requirements for inmate religious programs
is delineated;
Language requirements used in religious programming is
defined;
The unauthorized religious practices are expanded to include
language or behaviors that could be reasonably construed as
a threat to safety, security, or orderly running of the
institution; and,
The Ceremonial Meal Equity Formula Threshold is modified.

3. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Religious accommodations will be made for all religions
authorized to meet in Bureau of Prisons facilities.

P5360.09
12/31/2004
Page 2
b. The religious rights of inmates of all faiths will be
protected within the parameters of the security and orderly
running of the institution.
c. Religious resources will be equitably distributed for the
benefit of all inmates.
d.

Pastoral care will be available to inmates and staff.

e. Expertise on matters of religion in the correctional
environment will be available for staff.
[Rules - Bracketed Bold]
Implementing Text - Regular Type
4.

DIRECTIVES AFFECTED

a.

Directive Rescinded
P5360.08

b.

Religious Beliefs and Practices (5/25/01)

Directives Referenced
P1350.02
P3939.07
P4510.05
P4761.04
P5264.07
P5266.10
P5267.07
P5280.08
P5300.20
P5326.04
P5500.11
P5500.12
P5538.04
P5553.06
P5580.06
P5800.12
T5303.01
T5360.01

Donations, Acceptance of (6/29/98) P3420.09
Standards of Employee Conduct (2/5/99)
Chaplains, Employment, Responsibilities and
Endorsements (10/26/01)
Inmate Contributions (1/26/99)
Special Foods or Meals From Outside Sources
Introduced into Institutions (4/22/96)
Telephone Regulations for Inmates (1/31/02)
Incoming Publications (1/10/03)
Visiting Regulations (4/14/03)
Furloughs (2/4/98)
Volunteers and Citizens Participation Programs
Manual (6/1/99)
Marriages of Inmates (12/17/98)
Correctional Services Manual (10/10/03)
Correctional Services Procedures Manual (10/10/03)
Escorted Trips (12/23/96)
Escapes/Death Notification (8/23/99)
Personal Property, Inmate (7/19/99)
Receiving and Discharge Manual (12/31/97)
Ministry of the Bureau Chaplains (6/1/95)
Practical Guidelines for Administration of Inmate
Religious Beliefs and Practices (3/27/02)

P5360.09
12/31/2004
Page 3
c. Rules cited in this Program Statement are contained in
28 CFR §548.10-20 and 28 CFR §540.48.
5.

STANDARDS REFERENCED

a. American Correctional Association Standards for Adult
Correctional Institutions 3rd Edition: 3-4261, 3-4265, 3-4274,
3-4300, 3-4301, 3-4374, 3-4375, 3-4387, 3-4454, 3-4455, 3-4456,
3-4457, 3-4458, 3-4459, 3-4460, 3-4461, 3-4462, and 3-4463
b. American Correctional Association Standards for Adult Local
Detention Facilities 3rd Edition: 3-ALDF-3D-24, 3-ALDF-3E-04,
3-ALDF-4C-07, 3-ALDF-4C-08, 3-ALDF-4E-44, 3-ALDF-4E-45,
3-ALDF-4F-04, 3-ALDF-5F-01, 3-ALDF-5F-02, 3-ALDF-5F-03,
3-ALDF-5F-04, 3-ALDF-5F-05, 3-ALDF-5F-O6, 3-ALDF-5F-07,
3-ALDF-5F-09, and 3-ALDF-5F-10
c. American Correctional Association 2nd Edition Standards for
the Administration of Correctional Agencies: 2-CO-5E-01
6. PRETRIAL, HOLDOVER, AND DETAINEE PROCEDURES. Procedures in
this Program Statement apply to Pretrial, Holdover, and Detainee
Centers. The exception to these procedures exists where building
design prevents the maintenance of an outside worship area,
including the sweat lodge (see Section 12.c. of this Program
Statement).
7. RELIGIOUS OPPORTUNITIES AND LIMITATIONS§548.10 (b) [When
considered necessary for the security or good order of the
institution, the warden may limit attendance at or discontinue a
religious activity. Opportunities for religious activities are
open to the entire inmate population, without regard to race,
color, nationality, or ordinarily, creed. The warden, after
consulting with the institution chaplain, may limit participation
in a particular religious activity or practice to the members of
that religious group. Ordinarily, when the nature of the
activity or practice (e.g., religious fasts, wearing of headwear,
work proscription, ceremonial meals) indicates a need for such a
limitation, only those inmates whose files reflect the pertinent
religious preference will be included.]
a. Religious Accommodation. The level of scheduled activities
is expected to be commensurate with the institution’s
mission/need. Authorized congregate services will be made
available for all inmates weekly with the exception of those
detained in any Special Housing Units (SHUs). If a state of
emergency exists (e.g. fog, institution lock down, food strike),
the warden or designee will determine the appropriate level of

P5360.09
12/31/2004
Page 4
chapel programming. Inmates may recite formulaic prayers in the
language required by their religion. Sermons, original oratory,
teachings and admonitions must be delivered in English. The
warden may authorize the delivery of programs in other languages
only when it is appropriate to accommodate the overall needs of
the population. Best correctional practices for each religion
are included in the Practical Guidelines for Administration of
Inmate Religious Beliefs and Practices Technical Reference
Manual.
The Warden may periodically review religious practices to
determine whether a religious practice remains within the scope
of best correctional practice and religious accommodation. If
upon review, the Warden determines that a religious practice
jeopardizes institution safety, security and good order, the
practice may be temporarily restricted. The religious practice
may resume only upon completion of a thorough evaluation of the
practice with respect to compelling government interests and
least restrictive alternatives.
To ensure the safety, security and good order of the institution,
any religious group that encourages domestic and/or foreign
terrorism, or advocates any type of violence will not be
authorized to meet.
b. Religious Use of Wine. Inmates may be permitted to receive
small amounts of wine as part of a religious ritual only when
administered under the supervision of BOP chaplains, clergy
contractors, or clergy volunteers authorized by the Bureau to
perform the ritual.
Because wine is otherwise a contraband substance, it can be
dispensed only under strict control and supervision. Inmates
will not be allowed to give wine to other inmates. For this PS’
purposes, the consumption of wine under these circumstances will
not be considered consumption of alcohol or ingestion of an
illegal substance.
The institution will purchase the wine using normal procurement
procedures. Wine will be secured in an appropriate area of the
chapel. For scheduled services for which wine is authorized,
chaplaincy staff will provide the wine to the contract or
volunteer community minister in a disposable 2 ounce covered
container. The container will be used to measure and transport
the wine. The minister will dispose of the empty 2 ounce
container or any unused portion of the wine to protect against
contamination or abuse. The chaplain will inform staff of

P5360.09
12/31/2004
Page 5
procedures for procuring, storing, and using wine. This is
accomplished through ongoing training to avoid unnecessary and
potentially disruptive confiscation of essential sacred elements.
c. Unauthorized Practices. The following religious practices
and activities are never authorized:
#
#

#
#
#
#
#
#
#
#
#
#
#
#

animal sacrifice;
language or behaviors that could reasonably be
construed as a threat to safety, security, or the
orderly running of the institution,(e.g., curses);
nudity;
self-mutilation;
use, display, or possession of weapons or what appears
to be a weapon (e.g., paper sword);
paramilitary exercises;
self-defense training;
sexual acts;
profanity;
consumption of alcohol (except as noted in 7b,
Religious Use of Wine);
ingestion of illegal substances;
proselytizing;
encryption; and
disparagement of other religions.

d. Supervision of Inmates. Ordinarily the level of
supervision of inmate religious groups in secure facilities will
follow these guidelines for religious programs involving worship,
study or meetings.
#
#
#

#

Inmate-led religious programs require constant staff
supervision.
Religious programs with Level I volunteers require
constant staff supervision.
Religious programs led by Level II volunteers and
contractors require intermittent visual and audio
supervision by staff. This applies to both escorted
and unescorted volunteers and contractors.
Special Religious Programs (e.g. choirs, concerts,
seminars) require constant staff supervision.

When necessary, Wardens may identify alternative practices and
implement the least restrictive alternative consistent with the
security and orderly running of Bureau institutions.
8. RELIGIOUS PREFERENCES §548.10 (c) [The Bureau of Prisons
does not require an inmate to profess a religious belief. An

P5360.09
12/31/2004
Page 6
inmate may designate any or no religious preference at his/her
initial team screening. By notifying the chaplain in writing, an
inmate may request to change this designation at any time, and
the change will be effected in a timely fashion.]
Unit staff will enter the initial religious preference (RLG)
assignment into SENTRY at the inmate’s initial classification.
When the chaplain approves an inmate’s request for changing a
religious preference, the chaplain is responsible for making the
necessary change in the SENTRY RLG assignment.
To maintain the security and orderly running of the institution,
and to prevent abuse or disrespect by inmates, the chaplain will
monitor patterns of changes in the inmate’s declarations of
religious preference.
In determining whether to allow an inmate to participate in a
specific religious activity, as described in Section 7,
[§548.10(b)] above, staff may wish to refer to the information
reported on the intake screening form and the inmate’s religious
preference history. Inmates showing “No Preference” or
indicating membership in a different faith group may be
restricted from participating in activities deemed appropriate
for members only.
9. [DEFINITION §548.11. For purposes of this subpart, the term
"religious activity" includes religious diets, services,
ceremonies, and meetings.]
10. [CHAPLAINS §548.12. Institution chaplains are responsible
for managing religious activities within the institution.
Institution chaplains are available upon request to provide
pastoral care and counseling to inmates through group programs
and individual services. Pastoral care and counseling from
representatives in the community are available in accordance with
the provisions of §§ 548.14 and 548.19. The chaplain may ask the
requesting inmate to provide information regarding specific
requested religious activities for the purpose of making an
informed decision regarding the request.]
28 CFR §548.14 and §548.19 refer to Sections 12 and 17,
respectively, of this PS.
a. Chaplains as Pastoral Care Providers. The chaplaincy
department is directed by full-time Bureau chaplains. All
chaplains are qualified pastoral care providers who have
verifiable religious credentials and current religious
endorsements.

P5360.09
12/31/2004
Page 7
Chaplains plan, direct, and supervise all aspects of the
religious program and have physical access to all areas of the
institution to minister to inmates and staff. All institution
chaplains are employed to:
#
#
#
#

lead worship services in their own tradition (e.g.,
General Christian, Jewish, Buddhist, Catholic);
provide professional spiritual leadership and pastoral
care;
accommodate the legitimate religious needs of inmates;
and
supervise institution religious activities.

Chaplaincy Services support staff may assist the chaplains in
supervising the institution’s religious activities and
administrative duties, but may not perform duties reserved for
professional chaplains.
(1) SHU Religious Access. Ordinarily, all inmates, except
those in the SHU, have access to regularly scheduled congregate
services. Inmates of all faiths will have regular access to
chaplains. Upon written request, inmates may also have access to
recognized representatives of their faith groups while in SHUs.
Each chaplain will provide pastoral care in SHUs and hospital
units weekly.
Chaplains will provide opportunities for individuals to
receive the sacraments and sacred rituals in SHUs. This
includes, but is not limited to, communion and Sabbath prayer
items--matzo and grape juice. Ordinarily, sacred pipe use will
be accommodated in Administrative Detention. The Warden may
determine the circumstances under which the sacred pipe may be
used in Disciplinary Segregation.
(2) Telephone Calls. Individual pastoral care includes
counseling inmates and/or their families in personal crisis and
family emergency situations. When authorized by the warden,
chaplains may facilitate inmate telephone calls in emergency
situations. No other chapel staff are authorized to facilitate
these calls.
Each Chapel will be equipped with an additional telephone
which is capable of recording inmate telephone conversations
during the pastoral calls. A notice in English and Spanish will
be placed at the telephone location to advise the user that all
conversations are subject to recording and that using the
telephone constitutes consent. This telephone will be separate
from the telephones provided for staff use.

P5360.09
12/31/2004
Page 8
Chaplains will also maintain a telephone log which includes:
#
#
#

(3)

the date, telephone number, and person called;
name and register number of the inmate; and
a brief reason for the call.
Women and Special Needs Inmates

(a) Pregnant inmates will be offered religious counseling
to aid in making an informed decision whether to carry the
pregnancy to full term.
(b) The particular needs of women and special needs
inmates may require the contracting of spiritual counselors or
advisers for religious needs other than those of a specific faith
tradition.
(4) Deaths and Serious Illnesses. Each institution will
establish clear procedures to involve a chaplain in notifying
inmates and/or their families of serious illness or death of
either inmates or their family members. The chaplain will
coordinate appropriate religious rituals at the time of an
inmate’s serious illness or death.
Also, the chaplain may advise the Warden regarding religious
factors which may influence decisions concerning the performance
of autopsies on deceased inmates and the proper disposition of
the remains.
b. Introduction of New and Unfamiliar Religious Components.
Inmates may request the introduction of new or unfamiliar
religious components into the Chaplaincy Services program. When
information is required regarding a specific new practice, the
chaplain may ask the inmate to provide additional information
which would be considered when deciding to include or exclude the
practice from the Chaplaincy Services program.
(1) Religious Issues Committee (RIC). When a decision
cannot be reached locally, a RIC at the Central Office, appointed
by the Assistant Director, Correctional Programs Division (CPD),
will review inmate requests for introducing new religious
components into the overall religious program.
The RIC is to meet as necessary and maintain records of its
recommendations. Periodically, the RIC will issue summary
reports and recommendations to all Chief Executive Officers.

P5360.09
12/31/2004
Page 9
(2) Requests. Inmate requests are made by completing the
New or Unfamiliar Religious Components Questionnaire form
(BP-S822). This form, along with sufficient documentation on
which to base an informed decision, will be submitted to the
chaplain for routing to the Central Office RIC through the Warden
and Regional Director.
Upon completing the review, the RIC will make
recommendations to the Warden regarding the request’s
appropriateness. The Warden will determine the local disposition
of the request after the institution receives the RIC
recommendations.
(3) Implementation of the RIC Recommendation. Decisions
regarding the Chaplaincy Services program’s expansion rest with
the Warden and are subject to the institution’s parameters for
maintaining a safe and secure institution and availability of
staff for supervision.
11.

[SCHEDULES AND FACILITIES §548.13

a. Under the general supervision of the warden, chaplains
shall schedule and direct the institution's religious
activities.]
Current program schedules will be posted in English and Spanish
on bulletin boards clearly visible to the inmate population.
[b. The warden may relieve an inmate from an institution
program or assignment if a religious activity is also scheduled
at that time.]
In scheduling authorized religious activities, chaplains will
consider both the availability of staff supervision and the need
to share the time and space available among the eligible groups.
[c. Institutions shall have space designated for the conduct
of religious activities.]
This designated space will be sufficient to accommodate the
needs of all religious groups in the inmate population fairly and
equitably. Chaplaincy Services areas (inside and outside) will
be neutral and suitable for use by various faith groups. The
general area will include:
#
#

office space for each chaplain;
storage space for the needs of the religious programs;
and

P5360.09
12/31/2004
Page 10
#

proximity to lavatory facilities for staff and
volunteers.

Management will make every possible effort to provide private
office space for each chaplain. One outside worship area will be
maintained in a suitable, secure, and private location, except in
institutions where building design or security considerations
would prohibit its construction. The single outside worship area
should be large enough to accommodate all faith traditions
requiring outside worship space.
12.

[COMMUNITY INVOLVEMENT (VOLUNTEERS, CONTRACTORS) §548.14

a. The institution's chaplain may contract with
representatives of faith groups in the community to provide
specific religious services which the chaplain cannot personally
deliver due to, ordinarily, religious prescriptions or
ecclesiastical constraints to which the chaplain adheres.]
The term "representatives of faith groups" includes both clergy
and spiritual advisors. All contractual representatives of
inmate faith groups will be afforded equal status and treatment
to help inmates observe their religious beliefs, unless the
security and orderly running of the institution warrants
otherwise. The volunteer must complete the Credentials of
Religious Volunteer form (BP-S777) prior to his or her becoming a
badged volunteer. The form will be maintained in the Official
Volunteer File.
[b. The institution chaplain may secure the services of
volunteers to assist inmates in observing their religious
beliefs.]
Institutions unable to secure volunteers to meet religious
needs may request a written waiver from the Regional Director.
Inmates may not place volunteers or contractors on their
telephone lists or use the Inmate Telephone System to contact
volunteers or contractors. If a specific program need exists,
the chaplain may facilitate and monitor a telephone call. A
Level I volunteer, a badged volunteer (Level II), or contractor
will be neither a minister of record nor placed on an inmate’s
visiting list.
[c. The warden or the warden's designee (ordinarily the
chaplain) may require a recognized representative of the faith
group to verify a volunteer's or contractor's religious
credentials prior to approving his or her entry into the
institution.]

P5360.09
12/31/2004
Page 11
Ordinarily, the credentials required for conducting worship
services will be ordination. In lieu of ordination credentials,
adequate documentation of recognized religious and ministerial
position in the faith community is required.
A qualified and credentialed non-citizen may be extended a
religious services contract if permitted by the annual
appropriations act and immigration law.
The prospective contractor must complete the Credentials of
Religious Contractor form (BP-S778) prior to Bureau allocation of
appropriated funds for a contract, whether for a one-time visit
by Request for Purchase or multiple visits during the fiscal
year, using the normal contracting procedures. It will become
part of the official Contractor Security File.
Ordinarily, inmates of any faith tradition will have access to
their faith group’s official representatives while in a SHU or
hospital unit. Usually this does not include hospitals that are
outside the secure confines of the institution. Inmates in SHU
will make a written request to the chaplain for a visit with
their faith representatives, and requests will be accommodated
consistent with the terms of the representative’s contract and
the security and orderly running of the institution.
Faith group representatives will always be escorted in a SHU.
As an alternative to facilitate supervision, the approved SHU
visit may occur in the Visiting Room during regularly scheduled
visiting hours.
13. [EQUITY §548.15. No one may disparage the religious beliefs
of an inmate, nor coerce or harass an inmate to change religious
affiliation. Attendance at all religious activities is voluntary
and, unless otherwise specifically determined by the warden, open
to all.]
14.

[INMATE RELIGIOUS PROPERTY §548.16

a. Inmate religious property includes but is not limited to
rosaries and prayer beads, oils, prayer rugs, phylacteries,
medicine pouches, and religious medallions. Such items, which
become part of an inmate's personal property, are subject to
normal considerations of safety and security. If necessary,
their religious significance shall be verified by the chaplain
prior to the warden's approval.]

P5360.09
12/31/2004
Page 12
Personal religious items may not be purchased with appropriated
funds. All personal religious property will be purchased either
from commissary stock or through an approved catalogue source
using the Special Purpose Order process. No religious item may
have a monetary value greater than $100.
[b. An inmate ordinarily shall be allowed to wear or use
personal religious items during religious services, ceremonies,
and meetings in the chapel, unless the warden determines that the
wearing or use of such items would threaten institution security,
safety, or good order. Upon request of the inmate, the warden
may allow the wearing or use of certain religious items
throughout the institution, consistent with considerations of
security, safety, or good order.
The warden may request the chaplain to obtain direction from
representatives of the inmate's faith group or other appropriate
sources concerning the religious significance of the items.]
Two types of headwear are identified, religious and ceremonial.
Religious headwear is worn throughout the institution and
ceremonial headwear may be worn only in the Chapel. If
additional religious or ceremonial headwear not listed is
requested, the procedures outlined in Section 10.b., Introduction
of New and Unfamiliar Religious Components, are to be followed.
(1) Religious Headwear. A standard color and style
generally eliminates the necessity for the religious headwear
permit cards. The cards are discouraged because of the perceived
connotation of religious discrimination and/or violations of
religious freedom and privacy.
In order to achieve uniformity, inmates who have a SENTRY
religious preference listed below are authorized to wear the
following religious headwear throughout the institution including
the SHU consistent with [14b] above:
Jewish
MST of A

yarmulke
kufi

Muslim

kufi

Nation of Islam

kufi

Native American

headband

black or white
black or white crochet
cap
black or white crochet
cap
black or white crochet
cap
multi-colored

P5360.09
12/31/2004
Page 13
Rastafarian

crown

Sikh

turban

multi-colored (red,
yellow, green threads
running through a black
cap)
white

Headwear worn throughout the institution may not contain
graphics or writing. Crowns may not have a bill. Headbands can
be worn only in a circle, covering the forehead but not the crown
of the head. Inmates are authorized three items of religious
headwear.
Note:

MST of A refers to the Moorish Science Temple of
America.

(2) Ceremonial Headwear. In addition, inmates who have a
pertinent SENTRY religious preference may wear the following
ceremonial headwear in the Chapel. These are not worn to and
from the Chapel or in any other area of the institution:
MST of A
Odinist/Ásatrú

fez
hlath (hlad)

red
brown with one or more
embroidered runes

The authorized hlath must contain embroidered runes.
headbands without runes are not authorized. Inmates are
authorized one item of ceremonial headwear.

Plain

(3) Religious Attire for Women. Scarves and headwraps
(hijabs) are appropriate for female inmates who have identified a
religious SENTRY preference of Muslim, Jewish, Native American,
Rastafarian, and those of the orthodox Christian tradition:
Jewish
MST of A
Muslim
Nation of Islam
Rastafarian
Orthodox Christian
Native American

scarf
scarf
hijab
scarf
scarf
scarf
headband

black or off-white
black or off-white
black or off-white
black or off-white
black or off-white
black or off-white
multi-colored

Inmates are authorized three scarves or headwraps.
Jumper dresses are always approved for women whose religion
compels them to wear loose-fitting clothing for the sake of
modesty. Institutions housing females should have a supply of
jumper dresses available in the laundry.

P5360.09
12/31/2004
Page 14
(4) Ceremonial Clothing. At the Warden’s discretion, the
following articles of personal religious clothing may be worn for
services in the Chapel, but not on the compound, housing units or
visiting room:
Jewish

kittel

Muslim

kurta shirt

Native American

ribbon shirt

Wicca

tabbared

a white prayer robe worn
during some holiday
services.
a knee-length shirt worn
during the weekly Jumah
service.
a multi-colored shirt
worn during the Pow Wow.
a hoodless poncho or
cape, earth brown color,
worn during services.

For Muslims, the shalwar (baggy pants) are not authorized.
A jalabiyya (full-length robe) is not authorized. The kittel and
kurta shirts are authorized for men only. The ribbon shirt and
tabbared may be authorized for both men and women. Islamic
inmates may not hem or wear their pants above the ankle.
(5) Ritual Underclothing. Temple garments and tzitzis are
authorized for Mormon and Jewish inmates respectively. The
Temple garments or ritual underclothing are authorized for Mormon
(LDS) inmates. The tallis katan or tzitzis, a small fourcornered garment, is authorized for Jewish male inmates.
(6) Transferable Religious Property. A list of generally
authorized and transferable inmate religious property is
contained in the Practical Guidelines for Administration of
Inmate Beliefs and Practices TRM. Additional personal religious
property items may be approved locally by the Warden, but these
must be sent home when transferring to another institution.
Disposable headwear is made available in Receiving and Discharge
for inmates requiring headwear while in transit.
[c. An inmate who wishes to have religious books, magazines or
periodicals must comply with the general rules of the institution
regarding ordering, purchasing, retaining, and accumulating
personal property. Religious literature is permitted in
accordance with the procedures governing incoming publications.
Distribution to inmates of religious literature purchased by or
donated to the Bureau of Prisons is contingent upon the
chaplain's granting his or her approval.]

P5360.09
12/31/2004
Page 15
Inmates desiring to subscribe to religious periodicals or
purchase religious books or literature may do so following
procurement policy and procedures. Retention of religious
materials is governed by the provisions in the Program Statement
on Inmate Personal Property. Rejection of religious publications
is governed by the procedures specified in the Program Statement
on Incoming Publications.
Media resources purchased with appropriated funds will be
provided equitably among the various religions. All media
materials must be religious in nature. Material that is not
considered religious in nature may not be procured through
purchase or donation. Media materials shall not denigrate or
disparage any other religion or religious groups. Donated
religious media resources may be accepted in accordance with the
Program Statement on Acceptance of Donations.
All media resources will be previewed by staff, or any other
staff-designated volunteers, prior to distribution.
15. [WORK ASSIGNMENTS §548.17. When the religious tenets of an
inmate's faith are violated or jeopardized by a particular work
assignment, a different work assignment ordinarily shall be made
after it is requested in writing by the inmate, and the specific
religious tenets have been verified by the chaplain. Maintaining
security, safety and good order in the institution are grounds
for denial of such request for a different work assignment.]
16. [OBSERVANCE OF RELIGIOUS HOLY DAYS §548.18. Consistent with
maintaining security, safety, and good order in the institution,
the warden shall endeavor to facilitate the observance of
important religious holy days which involve special fasts,
dietary regulations, worship, or work proscription. The inmate
must submit a written request to the chaplain for time off from
work to observe a religious holy day. The warden may request the
chaplain to consult with community representatives of the
inmate's faith group and/or other appropriate sources to verify
the religious significance of the requested observance.
The chaplain will work with requesting inmates to accommodate a
proper observance of the holy day. The warden will ordinarily
allow an inmate to take earned vacation days, or to make up for
missed work, or to change work assignments in order to facilitate
the observance of the religious holy day.]

P5360.09
12/31/2004
Page 16
The Central Office Chaplaincy Services Branch, CPD, maintains a
general list of recognized holy days to identify days on which
inmates of various faith groups may seek to be excused from work
and school attendance. The list is published annually in an
Operations Memorandum (OM) but, because of the changing nature of
religious observances, it is not exhaustive. Requests for days
off work and school attendance by members of religions not
included in the above-mentioned OM are to be given due
consideration and authorized by the Warden when appropriate.
Days free from work/school are determined by the religious
community standards and ordinances of faith groups. As such, the
number of days off work for religious holy day observances is not
limited to one per year. Absent religious community information,
the Bureau does not have the religious authority to determine
whether inmates should be free from work/school for religious
reasons on particular days.
17. [PASTORAL VISITS §548.19. If requested by an inmate, the
chaplain shall facilitate arrangements for pastoral visits by a
clergy person or representative of the inmate's faith.
a. The chaplain may request an NCIC check and documentation of
such clergy person's or faith group representative's credentials.
b. Pastoral visits may not be counted as social visits. They
will ordinarily take place in the visiting room during regular
visiting hours.]
(1) Minister of Record. For this section’s purposes, the
minister of record is defined as that spiritual leader, clergy
person, or official representative, whom the inmate identifies
and the chaplain verifies, as a minister of the inmate’s religion
of record.
An inmate will identify a minister of record by submitting a
written request to the chaplain. The clergy person the inmate
identifies will also submit a request for consideration as the
minister of record to the chaplain. Following a review of the
minister’s credentials and appropriate security checks, the
chaplain will request that unit staff place the identified clergy
person on the inmate’s visitor list as the minister of record.
An inmate may only have one minister of record at a time.
The minister of record will not count against the total
number of authorized social visitors an inmate is allowed to have
on his or her visiting list. Additionally, if the institution

P5360.09
12/31/2004
Page 17
uses a point system to monitor social visits, visits from the
minister of record will not be counted against the total number
of visits allowed.
(2) Official Visits from Faith Representatives (Other than
Minister of Record). Visits from faith representatives other
than the minister of record will be in accordance with the
Program Statement on Visiting Regulations and may be counted
against the total number of visits allowed. The faith
representative’s credentials and appropriate security checks will
be reviewed prior to scheduling the visit. Refer to the Special
Visits section of the Program Statement on Visiting Regulations.
(3) Location. Visits with the minister of record or other
official faith representatives will be accommodated in the
visiting room during regularly scheduled visiting hours, and to
the extent practicable, in an area of the visiting room which
provides a degree of separation from other visitors. Upon
request, the visit may occur in a private visiting section
contained in the visiting area if available.
#

If space is not available, the visit may be rescheduled
when private accommodations can be made in the visiting
room during regularly scheduled visiting hours.

The Warden may limit the number of these official visits an
inmate receives each month, based upon available resources.
18.

[DIETARY PRACTICES §548.20

a. The Bureau provides inmates requesting a religious diet
reasonable and equitable opportunity to observe their religious
dietary practice within the constraints of budget limitations and
the security and orderly running of the institution and the
Bureau through a religious diet menu. The inmate will provide a
written statement articulating the religious motivation for
participation in the religious diet program.]
(1) Components. The religious diet program, called the
Alternative Diet Program, will consist of two distinct
components:
#

One component provides for religious dietary needs
through self-selection from the main line, which
includes a no-flesh option and access to the salad/hot
bar (where the salad/hot bar is part of the Food

P5360.09
12/31/2004
Page 18
Service Program). In institutions where meals are
served in prepared trays, local procedures will be
established for providing the no-flesh component.
#

The other component accommodates dietary needs through
nationally recognized, religiously certified processed
foods.

(2) Requests and Interviews. Inmates wishing to
participate in the religious diet program will make the request
in writing. Chaplains will ordinarily conduct the oral interview
and complete the interview form within two working days of the
request. When the interview is completed, the chaplaincy team
will review the request to determine how to accommodate the
inmate’s stated religious dietary needs.
The inmate’s interview responses will determine which
component of the religious diet program best accommodates his or
her religious dietary needs.
Inmates will review and sign a copy of the completed
interview form. Chaplains will document an inmate’s refusal to
sign the document.
(3) Notification. Inmates will be notified on the
Notification of Religious Diet Accommodation (BP-S700), of the
religious diet for which they are approved, based on their
religious dietary needs (BP-S700). Completed forms will be
placed in section 6 of the Inmate Central File.
(4) SENTRY Record. The chaplain is responsible for
entering pertinent information for each inmate approved to
participate in the religious diet program into the SENTRY
religious diet participant list within 24 hours of approval,
under normal operations. Food Service will begin serving those
approved for the certified processed food line normally within
two days of SENTRY notification, under normal operations.
(5) Monitoring. Both chaplains and food service staff will
monitor the SENTRY religious diet participant list daily to
ensure that all eligible inmates are served religious diet meals
with minimal delay upon intake or redesignation. Inmates who are
not approved for the certified food line may request a reinterview at six-month intervals.
Chaplains will escort contract chaplains to the religious
diet food preparation area randomly to monitor the preparation
and serving of food items and compliance with religious dietary
laws.

P5360.09
12/31/2004
Page 19
[b. An inmate who has been approved for a religious diet menu
must notify the chaplain in writing if the inmate wishes to
withdraw from the religious diet. Approval for an inmate's
religious diet may be withdrawn by the chaplain if the inmate is
documented as being in violation of the terms of the religious
diet program to which the inmate has agreed in writing. In order
to preserve the integrity and orderly operation of the religious
diet program and to prevent fraud, inmates who withdraw (or are
removed) may not be immediately reestablished back into the
program. The process of re-approving a religious diet for an
inmate who voluntarily withdraws or who is removed ordinarily may
extend up to thirty days. Repeated withdrawals (voluntary or
otherwise), however, may result in inmates being subjected to a
waiting period of up to one year.]
Prepared and wrapped trays will be provided for inmates
approved for the certified food component. Those who are
observed eating from the main line may be removed temporarily
from that component. In addition, those who purchase and/or
consume non-certified foods from the commissary may also be
temporarily removed from that component.
The Warden has authority to remove inmates from and reinstate
them to the program. Ordinarily, this authority is delegated to
the chaplains. Inmates will be notified in writing (BP-S820) of
a religious diet violation and potential removal from the
religious diet program. Removal is not punitive in nature but
provides an opportunity for the inmate and staff to reevaluate
this program’s appropriateness to meet the inmate’s demonstrated
needs. At the inmate’s request for reinstatement, an oral
interview will be conducted prior to reinstatement.
[c. The chaplain may arrange for inmate religious groups to
have one appropriate ceremonial or commemorative meal each year
for their members as identified by the religious preference
reflected in the inmate's file. An inmate may attend one
religious ceremonial meal in a calendar year.]
Ceremonial or commemorative meals will be served in the Food
Service facilities, unless the Warden authorizes otherwise. To
maintain equity in menu design, all meals must be prepared from
food items on the institution master menus.
Chaplains may use a small portion of the annual Chaplaincy
Services budget to acquire traditional/ritual foods to supplement
the mainline foods served for the ceremonial meal. Ritual or
traditional foods must be consistent with the faith group’s
religious dietary laws.

P5360.09
12/31/2004
Page 20
If purchasing ritual/traditional foods, a per capita equity
formula is to be determined locally.
To determine the per
capita cost, the total amount of appropriated funds designated
for this purpose shall be divided by the total number of inmates
participating in all ceremonial meals for the fiscal year. To
prevent waste or abuse, the total amount per faith group is to be
no less than $10 nor greater than $200.
The Food Services Department is to be the only source of
procurement for all meal items. Foods for ceremonial meals may
not be donated or catered.
An Inmate Request to Staff (BP-S148) must be submitted to the
chaplain 60 days before the ceremonial meal requesting
ritual/traditional foods. The chaplain will consult with the
Food Service Administrator to develop the menu for each
ceremonial or commemorative meal at least 45 days before the
scheduled date of the observance. This facilitates timely food
ordering and preparation.
d. Religious Fasts. There are generally two different types
of fasts, a public and a private or personal fast. When inmates
observe a public fast, i.e. one which is regulated by law or
custom for all the faith adherents, Food Service will provide a
meal nutritionally equivalent to the meal(s) missed.
Public fasts usually begin and end at specific times.
Accommodations may also be made for bagged meals at times when
Food Service is normally closed. When an inmate fasts for
personal, religious reasons, no special accommodations need to be
made for the meal(s) missed. Requests for meals after a personal
fast should be determined on a case-by-case basis, applying sound
correctional and pastoral judgment.
A list of public fast days is published annually in the OM on
religious holy days, but, because of the changing nature of
religious observances, it is not exhaustive.
19. ANNUAL REPORT. Each institution will submit an annual
report to the Chaplaincy Services Branch, CPD. The reporting
year will be from October 1st through September 30th. The
institutions will receive the report forms each September from
the Central Office Chaplaincy Branch. The appropriate Associate
Warden and Warden will sign the report prior to forwarding the
report to the Regional Chaplaincy Administrator.
#

A signed copy of the report will be retained in the
chaplain’s office.

P5360.09
12/31/2004
Page 21
The completed reports will be sent to the Regional Chaplaincy
Administrators by the third Friday in November and the Regional
Chaplaincy Administrators will forward the reports to the Central
Office Chaplaincy Branch by the second Friday of December. The
Chaplaincy Services Branch will compile the information and
provide a summary report to the Regional Directors by the second
Friday of May.
20. INSTITUTION SUPPLEMENT. Each institution will develop an
Institution Supplement for operating religious programs and
activities. The Institution Supplement requires the Regional
Director’s approval prior to issuance and must include the
following:
a.

Procedures for serious illness and/or death notifications;

b. Procedures for religious fasts, ceremonial meals and
whether appropriated funds will be used to supplement the
ceremonial meals with traditional/ritual foods;
c. Reasons for removal from the religious diet program and
procedures for religious diet program reinstatement;
d. Procedures for acquiring authorized religious items when no
catalog vendor is available (i.e. eagle feathers);
e.

Authorized religious property;

f. Sweat Lodge procedures, including who may participate,
modesty/security requirements, and medical clearance requirements
if any;
g. Procedures and limitations for pastoral visits for inmates
in general population and procedures for accommodating pastoral
visits for inmates in special housing or hospital units;
h. Procedures and limitations for storage and provision of
religious wine;
i. Indoor and outdoor areas authorized and designated for the
ritual use of tobacco; and
j. Where applicable, procedures for procuring, storing, and
using tobacco for rituals.

P5360.09
12/31/2004
Page 22
21. BUREAU OF PRISONS FORMS. The following BP-Forms will be
used in conjunction with this Program Statement:
#

Questionnaire Regarding New or Unfamiliar Religious
Components (BP-S822)

#

Notification of Religious Diet Accommodation (BP-S700)

#

Credentials Religious Volunteer (BP-S777)

#

Credentials Religious Contractor (BP-S778)

#

Notification of Religious Diet Violation (BP-S820)

22. IMPLEMENTATION. Implementation of this Program Statement
will occur within 90 days of the effective date of this policy.

/s/
Harley G. Lappin
Director

